Citation Nr: 1212524	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  09-43 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for psychiatric disability, including posttraumatic stress disorder (PTSD), bipolar disorder, anxiety, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from November 1978 to December 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In January 2012 the Veteran testified during a video hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has psychiatric disability, including PTSD, as a result of working as a parachute packer during service.  The Veteran indicated that he was on a SAC base during service and would pack 20-25 parachutes a day, often under stressful conditions.  In June 2008 the Veteran underwent a VA PTSD examination for the purpose of addressing the medical matters presented by this appeal.  The June 2008 VA PTSD examiner indicated that the Veteran did not have PTSD but did have bipolar affective disorder.  The June 2008 VA examiner also indicated that it was not likely that the Veteran's bipolar disorder was related to the Veteran's active service.

A December 2009 VA physician's psychiatry note indicated that the Veteran had a mood disorder, bipolar disorder, and PTSD.  A review of the December 2009 VA psychiatry note reveals that a clinical examination of the Veteran was performed.  The VA physician did not provide any comments concerning the etiology of the Veteran's diagnosed psychiatric disorders, and there was no indication as to what stressor the PTSD diagnosis was based on.

Records such as a VA February 2010 psychiatry note indicate that the Veteran was undergoing psychotherapy for his "bipolar do/PTSD" conditions.  At his January 2012 Board hearing the Veteran essentially indicated that he was only occasionally receiving treatment for his psychiatric conditions.

While the June 2008 VA PTSD examination is arguably more comprehensive than the December 2009 VA physician's psychiatry note, the Board observes that there is no evidence to suggest that the December 2009 VA physician is not competent to render psychiatric diagnoses such as PTSD.  Based on the circumstances of this case, the Board finds that the Veteran should be afforded a VA psychiatric examination (by an examiner who has not previously examined the Veteran, if possible) for the purpose of resolving the diagnoses of record (to include determining whether the Veteran has PTSD) and also for the purpose of determining whether any of the Veteran's current psychiatric disabilities are related to the Veteran's service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran for psychiatric disability dated subsequent to January 2011 and associate them with the claims file.  The Veteran has indicated that he has received treatment at VA facilities in Chillicothe, Cincinnati, and Dayton, Ohio.

2.  The Veteran should be scheduled for a VA psychiatric examination to identify all current psychiatric disabilities and to provide an opinion as to whether any current psychiatric disability, including PTSD, is at least as likely as not (i.e., 50 percent or greater probability) related to his service in the military, to include the claimed inservice stressor related to packing parachutes.  The examiner should be provided the Veteran's claims file for review, and, to the extent possible, should be an examiner who has not previously examined the Veteran.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If PTSD related to service is diagnosed, the examiner must indicate the specific stressor supporting the PTSD diagnosis.

3.  The AOJ should then readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


